DETAILED ACTION
The action is responsive to the Application filed on 03/25/2021. Claims 1-40 are pending in the case. Claims 1, 19, 21 and 38 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10996838. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are an obvious variant of the claim set from the '838 patent only including minor differences in computer structure and the assignment of keys in the keypad for scrolling up, down, left, right and selecting. It would have been obvious to use a [1,2] key for scroll up, a [2,1] key for scroll left, a [2,3] key to scroll right, a [3,2] key to scroll down, and a [2,2] key to select so that more kinds of key layouts on the keypad for navigation and control in the accessibility mode could be supported thus allowing the user more ways for navigation and control of the ATM.

Application No. 17/212254
U.S. Patent No. 10996838
1. An automated teller machine (ATM), comprising: 
a processor; 
a speaker coupled to the processor; 
a communication interface coupled to the processor; 
a display coupled to the processor and providing a graphical user interface; and 
an ATM keypad comprising a plurality of keys coupled to the processor; 
wherein the processor is configured to: 
in response to a setting to disable an accessibility keypad mode, operate a session in a standard keypad mode in which a first set of actions is mapped to the keys of the keypad; 
in response to a setting to enable the accessibility keypad mode, operate the session in the accessibility keypad mode in which a second set of actions is mapped to the keys of the keypad, wherein the second set of actions is different from the first set of actions, wherein the second set of actions comprises actions for navigation and input selection of the graphical user interface, actions for control of audio being reproduced, actions for control of volume of the audio being reproduced, actions for control of a rate of reproduction of the audio being reproduced, an action for ending the session, an action for returning to a previous page in the session, an action for selecting an option selected with an onscreen indicator, and an action for reproducing audio instructions for the accessibility keypad mode; 
in the standard keypad mode, perform an action in the first set of actions in response to input received by a respective key of the keypad; and 
in the accessibility keypad mode, perform an action in the second set of actions in response to input received by a respective key of the keypad.

2. The ATM of claim 1, wherein the actions for navigation and input selection of the graphical user interface comprise scroll up, scroll down, scroll left, scroll right and select.

3. The ATM of claim 1, wherein the actions for control of audio being reproduced comprises one or more of repeat audio, skip audio, or pause audio reproduction.

4. The ATM of claim 1, wherein the actions for control of volume of the audio being reproduced increase volume of the audio being reproduced and decrease volume of the audio being reproduced.

5. The ATM of claim 1, wherein the actions for control of a rate of reproduction of the audio being reproduced comprises one or more of increase speed of audio reproduction or decrease speed of audio reproduction.

6. The ATM of claim 1, wherein the actions of the second set of actions of the accessibility keypad mode are dependent on context.

7. The ATM of claim 6, wherein the context is a current transaction or current screen of the session.

8. The ATM of claim 1, wherein the plurality of keys comprising a first array of keys of a first type and a second array of keys of a second type.

9. The ATM of claim 8, wherein the actions for navigation and input selection of the graphical user interface, the actions for control of audio being reproduced, the actions for control of volume of the audio being reproduced, and the actions for control of a rate of reproduction of the audio being reproduced are mapped to keys of the first array of keys of the ATM keypad; and 
wherein the action for ending the session, the action for returning to a previous page in the session, the action for selecting an option selected with an onscreen indicator, and the action for reproducing audio instructions for the accessibility keypad mode are mapped to keys of the second array of keys of the ATM keypad.

10. The ATM of claim 9, wherein the keys of the first array are arranged in a 4 x 3 array of rows and columns and the keys of the second array are arranged in a 4 x 1 array of rows and columns.

11. The ATM of claim 1, wherein the processor is configured to: 
extract data from an authentication device in communication with the ATM; 
send a signal including the data extracted from the authentication device to a server via a communication interface of the ATM; and 
in response to receipt of a response signal from the server via the communication interface of the ATM, the response signal providing information identifying an account associated with the authentication device and accessibility options for the account including a setting whether the accessibility keypad mode is enabled or disabled, automatically apply the accessibility options on the ATM.

12. The ATM of claim 11, wherein the accessibility options comprise an audio reproduction option for enabling reproduction of audio associated with screens of the graphical user interface and the accessibility keypad mode option for enabling the accessibility keypad mode.

13. The ATM of claim 12, wherein the accessibility options further comprise a display option for the graphical user interface, wherein the display option for the graphical user interface is selected from the group consisting of a blank screen, screens comprising text and a background image, screens comprising white text and a black background, screens comprising black text and a white background, or screens comprising yellow text and a black background.

14. The ATM of claim 13, wherein the accessibility options further comprise a brightness option for the graphical user interface and a text size option for the graphical user interface.

15. The ATM of claim 1, wherein the display comprises a touchscreen, wherein the graphical user interface displayed on the touchscreen is configured to receive navigation and selection input from both the touchscreen and the keypad.

16. The ATM of claim 1, wherein the graphical user interface comprises a plurality of interconnected screens, wherein each of the interconnected screens comprises an accessibility button for invoking an accessibility options interface for configuring the accessibility options.

17. The ATM of claim 16, wherein the accessibility option is provided by an onscreen button located in a horizontal toolbar located at a bottom of each of the interconnected screens of the graphical user interface.

18. The ATM of claim 1, wherein the setting to disable an accessibility keypad mode or the setting to enable the accessibility keypad mode is provided by input received by the ATM.

22. The ATM of claim 21, wherein the position of each key in the first array is denoted by a position [i, j], wherein i is the row number from top to bottom of the ATM keypad, and j is the column number from left to right of the first array of the ATM keypad; wherein the navigation and input selection actions comprise scroll up, scroll down, scroll left, scroll right and select for selecting an option selected with an onscreen indicator, wherein the scroll up action is mapped to the key in the [1,2] position of the first array, the scroll left action is mapped to the key in the [2,1] position of the first array, the scroll right action is mapped to the key in the [2,3] position of the first array, the scroll down action is mapped to the key in the [3,2] position of the first array, and the select action is mapped to the key in the [2, 2] position of the first array.
1. An automated teller machine (ATM), comprising: 
a processor; 
a speaker coupled to the processor; 
a display coupled to the processor and providing a graphical user interface; and 
a keypad coupled to the processor, wherein the keypad comprises an ATM keypad comprising a plurality of keys, the plurality of keys comprising a first array of keys of a first type and a second array of keys of a second type, wherein the keys of the first array are arranged in a 4×3 array of rows and columns and the keys of the second array are arranged in a 4×1 array of rows and columns; 
wherein the processor is configured to: 
in response to a setting to disable an accessibility keypad mode, operate a session in a standard keypad mode in which a first set of actions is mapped to the keys of the keypad; 
in response to a setting to enable the accessibility keypad mode, operate the session in the accessibility keypad mode in which a second set of actions is mapped to the keys of the keypad, wherein the second set of actions is different from the first set of actions, wherein the second set of actions comprises: 
actions for navigation and input selection of the graphical user interface, actions for control of audio being reproduced, actions for control of volume of the audio being reproduced, and actions for control of a rate of reproduction of the audio being reproduced which are mapped to keys of the first array of keys of the ATM keypad; and 
actions for ending the session, returning to a previous page in the session, selecting an option selected with an onscreen indicator, and reproducing audio instructions for the accessibility keypad mode which are mapped to keys of the second array of keys of the ATM keypad; 
in the standard keypad mode, perform an action in the first set of actions in response to input received by a respective key of the keypad; and 
in the accessibility keypad mode, perform an action in the second set of actions in response to input received by a respective key of the keypad.

2. The ATM of claim 1, wherein the actions for navigation and input selection of the graphical user interface comprise scroll up, scroll down, scroll left, scroll right and select.

3. The ATM of claim 1, wherein the actions for control of audio being reproduced comprises one or more of repeat audio, skip audio, or pause audio reproduction.

4. The ATM of claim 1, wherein the actions for control of volume of the audio being reproduced increase volume of the audio being reproduced and decrease volume of the audio being reproduced.

5. The ATM of claim 1, wherein the actions for control of a rate of reproduction of the audio being reproduced comprises one or more of increase speed of audio reproduction or decrease speed of audio reproduction.

6. The ATM of claim 1, wherein the actions of the second set of actions of the accessibility keypad mode are dependent on context.

7. The ATM of claim 6, wherein the context is a current transaction or current screen of the session.

8. The ATM of claim 1, wherein the processor is configured to: 
extract data from an authentication device in communication with the ATM; 
send a signal including the data extracted from the authentication device to a server via a communication interface of the ATM; and 
in response to receipt of a response signal from the server via the communication interface of the ATM, the response signal providing information identifying an account associated with the authentication device and accessibility options for the account including a setting whether the accessibility keypad mode is enabled or disabled, automatically apply the accessibility options on the ATM.

9. The ATM of claim 8, wherein the accessibility options comprise an audio reproduction option for enabling reproduction of audio associated with screens of the graphical user interface and the accessibility keypad mode option for enabling the accessibility keypad mode.

10. The ATM of claim 9, wherein the accessibility options further comprise a display option for the graphical user interface, wherein the display option for the graphical user interface is selected from the group consisting of a blank screen, screens comprising text and a background image, screens comprising white text and a black background, screens comprising black text and a white background, or screens comprising yellow text and a black background.

11. The ATM of claim 10, wherein the accessibility options further comprise a brightness option for the graphical user interface and a text size option for the graphical user interface.

12. The ATM of claim 1, wherein the display comprises a touchscreen, wherein the graphical user interface displayed on the touchscreen is configured to receive navigation and selection input from both the touchscreen and the keypad.

13. The ATM of claim 1, wherein the graphical user interface comprises a plurality of interconnected screens, wherein each of the interconnected screens comprises an accessibility button for invoking an accessibility options interface for configuring the accessibility options.

14. The ATM of claim 13, wherein the accessibility option is provided by an onscreen button located in a horizontal toolbar located at a bottom of each of the interconnected screens of the graphical user interface.



Claim Objections
Claims 11, 21, 30 and 38 are objected to because of the following informalities:  

As to claims 11 and 30, the claims recite "a communication interface" however a communications interface was already introduced in claims 1 and 21. For the purposes of examination, Examiner assumed the claims to read "the communication interface".  Appropriate correction is required.

As to claims 21 and 38, the claims recite “which are mapped to keys of the first array of keys of the ATM keypad which are mapped to keys of the first array of keys of the ATM keypad” which is grammatically incorrect. For the purposes of examination, Examiner assumed the claims to omit the second “which are mapped to keys of the first array of keys of the ATM keypad”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20140331189 A1, hereinafter Lee) in view of Chang et al. (US 20150066761 A1, hereinafter Chang) in further view of Trocme (US 7637421 B1).

As to claim 1, Lee discloses an automated teller machine (ATM) ("In one embodiment, kiosk 110 may be a self-service kiosk, for example, a banking kiosk such as an automated teller machine," Lee paragraph 0070), comprising: 
a processor (“The system of the invention or portions of the system of the invention may be in the form of a "processing machine," such as a general purpose computer, for example. As used herein, the term "processing machine" is to be understood to include at least one processor that uses at least one memory,” Lee paragraph 0202); 
a speaker coupled to the processor (“In one embodiment, accessible kiosk 200 may further include… speaker 270,” Lee paragraph 0076); 
a communication interface coupled to the processor (“Further, various technologies may be used to provide communication between the various processors and/or memories, as well as to allow the processors and/or the memories of the invention to communicate with any other entity; i.e., so as to obtain further instructions or to access and use remote memory stores, for example. Such technologies used to provide such communication might include a network, the Internet, Intranet, Extranet, LAN, an Ethernet, wireless communication via cell tower or satellite, or any client server system that provides communication, for example. Such communications technologies may use any suitable protocol such as TCP/IP, UDP, or OSI, for example,” Lee paragraph 0208); 
a display coupled to the processor and providing a graphical user interface (Accessible kiosk 200 may include, for example, screen 210,” Lee paragraph 0075“; “FIG. 5A depicts an example of an initial screen that may be displayed on a screen of the kiosk,” Lee paragraph 0133); and 
an ATM keypad comprising a plurality of keys coupled to the processor (“Accessible kiosk 200 may include, for example… keypad 220,” Lee paragraph 0075; Lee Figure 3 plurality of keys); 
wherein the processor is configured to: 
in response to a setting to disable an accessibility keypad mode, operate a session in a standard keypad mode in which a first set of actions is mapped to the keys of the keypad (“In one embodiment, the user may enter characters by repeatedly pressing a corresponding number key. For example, if the user presses the number "2" once, the number "2" is displayed. With each additional press within a certain time period (e.g., 1 second), an assigned letter (e.g., "A", "B", "C") or symbol may be displayed,” Lee paragraph 0086; "When actuated, an accessibility mode may be activated," Lee paragraph 0054); 
in response to a setting to enable the accessibility keypad mode, operate the session in the accessibility keypad mode in which a second set of actions is mapped to the keys of the keypad, wherein the second set of actions is different from the first set of actions, wherein the second set of actions comprises actions for navigation and input selection of the graphical user interface ("When actuated, an accessibility mode may be activated. In this, mode the keypad may be used to navigate the screen and control each interface. Thus, instead of touching buttons on the screen, the keypad buttons may be used in a "joystick" mode. Various layouts are possible for control of the cursor for selection. The button configurations may be customizable by the user and stored as part of a user's preferences," Lee paragraph 0054), an action for ending the session (Lee Figure 5D "Exit" button), an action for returning to a previous page in the session (Lee Figure 5E "Cancel Get Cash" button) and an action for selecting an option selected with an onscreen indicator (Lee Figure 5B “Press to select a highlighted button” mapped to a button in the 4 x 1 array, the user can move to highlight on-screen “Exit” or “Cancel” buttons with “Press to select a highlighted button” key);
in the standard keypad mode, perform an action in the first set of actions in response to input received by a respective key of the keypad ("the number keys may be used in their standard manner for entering amounts, numbers, etc," Lee paragraph 0138); and 
in the accessibility keypad mode, perform an action in the second set of actions in response to input received by a respective key of the keypad ("When actuated, an accessibility mode may be activated. In this, mode the keypad may be used to navigate the screen and control each interface. Thus, instead of touching buttons on the screen, the keypad buttons may be used in a ‘joystick’ mode. Various layouts are possible for control of the cursor for selection. The button configurations may be customizable by the user and stored as part of a user's preferences," Lee paragraph 0054, in standard mode the keys are used for standard numerical input but in accessibility mode the number keys can be used as a “joystick” to navigate the screen).
However Lee does not appear to explicitly disclose a limitation wherein the second set of actions comprises actions for control of audio being reproduced, actions for control of volume of the audio being reproduced, actions for control of a rate of reproduction of the audio being reproduced, and an action for reproducing audio instructions for the accessibility keypad mode.
Chang teaches a limitation wherein the second set of actions comprises actions for control of audio being reproduced ("Accordingly, various input UIs 417, for example, 'pause', 'double speed playback', and the like, may be provided in the interface 412," Chang paragraph 0053), actions for control of volume of the audio being reproduced ("control menus 418, 419, and 420 to perform at least one of… volume adjustment," Chang paragraph 0053) and actions for control of a rate of reproduction of the audio being reproduced ("Accordingly, various input UIs 417, for example, 'pause', 'double speed playback', and the like, may be provided in the interface 412," Chang paragraph 0053).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the automated teller machine of Lee to include on-screen audio controls for controlling and changing the volume of Lee’s audio prompts for selection with Lee’s keypad as taught by Chang. One would have been motivated to make such a combination so that automated teller device could be easier to use for users who have difficulty understanding or hearing an audio prompt thus enhancing accessibility.
However neither Lee nor Chang appear to explicitly disclose a limitation wherein the second set of actions comprises an action for reproducing audio instructions for the accessibility keypad mode.
Trocme teaches a limitation wherein the second set of actions comprises an action for reproducing audio instructions for the accessibility keypad mode ("If for some reason the consumer did not hear or understand all of the verbal instructions 240 of the audible output 234, the exemplary embodiment of the ATM may be operative to enable the consumer to cause the ATM to repeat the verbal instructions 240. In an exemplary embodiment, the ATM may be operative to produce a further audible output 236 which includes a repeat of the verbal instructions 240 responsive to the consumer pressing a repeat key 238 of the keypad," Trocme column 10 lines 58-65).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the automated teller machine of Lee to include a key to repeat an audio prompt as taught by Trocme. One would have been motivated to make such a combination so that automated teller device could be easier to use for users who have difficulty understanding or hearing an audio prompt thus enhancing accessibility.

As to claim 2, Lee as modified by Chang and Trocme further discloses the ATM of claim 1, wherein the actions for navigation and input selection of the graphical user interface comprise scroll up, scroll down, scroll left, scroll right and select ("When actuated, an accessibility mode may be activated. In this, mode the keypad may be used to navigate the screen and control each interface. Thus, instead of touching buttons on the screen, the keypad buttons may be used in a "joystick" mode. Various layouts are possible for control of the cursor for selection. The button configurations may be customizable by the user and stored as part of a user's preferences," Lee paragraph 0054; "a button may be depressed to select the highlighted icon or item," Lee paragraph 0138).

As to claim 3, Lee as modified by Chang and Trocme further discloses the ATM of claim 1, wherein the actions for control of audio being reproduced comprises one or more of repeat audio, skip audio, or pause audio reproduction ("Accordingly, various input UIs 417, for example, 'pause', 'double speed playback', and the like, may be provided in the interface 412," Chang paragraph 0053).

As to claim 4, Lee as modified by Chang and Trocme further discloses the ATM of claim 1, wherein the actions for control of volume of the audio being reproduced increase volume of the audio being reproduced and decrease volume of the audio being reproduced ("control menus 418, 419, and 420 to perform at least one of… volume adjustment," Chang paragraph 0053).

As to claim 5, Lee as modified by Chang and Trocme further discloses the ATM of claim 1, wherein the actions for control of a rate of reproduction of the audio being reproduced comprises one or more of increase speed of audio reproduction or decrease speed of audio reproduction ("Accordingly, various input UIs 417, for example, 'pause', 'double speed playback', and the like, may be provided in the interface 412," Chang paragraph 0053).

As to claim 6, Lee as modified by Chang and Trocme further discloses the ATM of claim 1, wherein the actions of the second set of actions of the accessibility keypad mode are dependent on context ("Color keys, such as the keys depicted on the side of the keypad, may be used as shortcuts to actions on the screen," Lee paragraph 0138, depending on what action is displayed on the screen (i.e., context) the action for the color keys may be different).

As to claim 7, Lee as modified by Chang and Trocme further discloses the ATM of claim 6, wherein the context is a current transaction or current screen of the session ("Color keys, such as the keys depicted on the side of the keypad, may be used as shortcuts to actions on the screen," Lee paragraph 0138, depending on what action is displayed on the screen (i.e., context) the action for the color keys may be different).

As to claim 8, Lee as modified by Chang and Trocme further discloses the ATM of claim 1, wherein the plurality of keys comprising a first array of keys of a first type and a second array of keys of a second type (Lee Figure 3 4 x 3 keypad with numbers and arrows and 4 x 1 keypad with "cont", "clear", "exit" and "select" buttons).

As to claim 9, Lee as modified by Chang and Trocme further discloses the ATM of claim 8, wherein the actions for navigation and input selection of the graphical user interface (Lee Figure 5B “Use arrows to move between buttons and highlight items” mapped to buttons in the 4 x 3 array), the actions for control of audio being reproduced ("Accordingly, various input UIs 417, for example, 'pause', 'double speed playback', and the like, may be provided in the interface 412," Chang paragraph 0053), the actions for control of volume of the audio being reproduced ("control menus 418, 419, and 420 to perform at least one of… volume adjustment," Chang paragraph 0053), and the actions for control of a rate of reproduction of the audio being reproduced ("Accordingly, various input UIs 417, for example, 'pause', 'double speed playback', and the like, may be provided in the interface 412," Chang paragraph 0053) are mapped to keys of the first array of keys of the ATM keypad (Lee Figure 5B “Use arrows to move between buttons and highlight items” mapped to buttons in the 4 x 3 array, where the arrows would be used to select on-screen “Exit”, “Cancel” volume and double-speed playback buttons); and 
wherein the action for ending the session (Lee Figure 5D "Exit" button), the action for returning to a previous page in the session (Lee Figure 5E "Cancel Get Cash" button), the action for selecting an option selected with an onscreen indicator (Lee Figure 5B “Press to select a highlighted button” mapped to a button in the 4 x 1 array; the user can alternatively move to highlight on-screen “Exit” or “Cancel” buttons with “Press to select a highlighted button” key), and the action for reproducing audio instructions for the accessibility keypad mode are mapped to keys of the second array of keys of the ATM keypad ("If for some reason the consumer did not hear or understand all of the verbal instructions 240 of the audible output 234, the exemplary embodiment of the ATM may be operative to enable the consumer to cause the ATM to repeat the verbal instructions 240. In an exemplary embodiment, the ATM may be operative to produce a further audible output 236 which includes a repeat of the verbal instructions 240 responsive to the consumer pressing a repeat key 238 of the keypad," Trocme column 10 lines 58-65; Trocme Figure 3 120 “Repeat” button in 4 x 1 array).

As to claim 10, Lee as modified by Chang and Trocme further discloses the ATM of claim 9, wherein the keys of the first array are arranged in a 4 x 3 array of rows and columns and the keys of the second array are arranged in a 4 x 1 array of rows and columns (Lee Figure 3 4 x 3 keypad with numbers and arrows and 4 x 1 keypad with "cont", "clear", "exit" and "select" buttons).

As to claim 11, Lee as modified by Chang and Trocme further discloses the ATM of claim 1, wherein the processor is configured to: 
extract data from an authentication device in communication with the ATM (“In step 410, the customer may provide identifying information to the kiosk. For example, the kiosk may read data from an identification card, such as a bank card, an access card, a credit card, etc.,” Lee paragraph 0118); 
send a signal including the data extracted from the authentication device to a server via the communication interface of the ATM (“In step 420, the kiosk and/or server may identify the customer based on the information provided. In one embodiment, this may involve retrieving data from the database,” Lee paragraph 0119; “Further, various technologies may be used to provide communication between the various processors and/or memories, as well as to allow the processors and/or the memories of the invention to communicate with any other entity; i.e., so as to obtain further instructions or to access and use remote memory stores, for example. Such technologies used to provide such communication might include a network, the Internet, Intranet, Extranet, LAN, an Ethernet, wireless communication via cell tower or satellite, or any client server system that provides communication, for example. Such communications technologies may use any suitable protocol such as TCP/IP, UDP, or OSI, for example,” Lee paragraph 0208); and
in response to receipt of a response signal from the server via the communication interface of the ATM, the response signal providing information identifying an account associated with the authentication device and accessibility options for the account including a setting whether the accessibility keypad mode is enabled or disabled, automatically apply the accessibility options on the ATM ("In step 430, the kiosk and/or server may retrieve any customer preferences. In one embodiment, these preferences may be retrieved from a database. For example, the customer may have set a preference that the kiosk enters accessibility mode," Lee paragraph 0120).

As to claim 12, Lee as modified by Chang and Trocme further discloses the ATM of claim 11, wherein the accessibility options comprise an audio reproduction option for enabling reproduction of audio associated with screens of the graphical user interface (“the customer may be presented with accessibility options that may be turned on or off. For example, the user may turn audible instruction on or off,” Lee paragraph 0128) and the accessibility keypad mode option for enabling the accessibility keypad mode ("In step 430, the kiosk and/or server may retrieve any customer preferences. In one embodiment, these preferences may be retrieved from a database. For example, the customer may have set a preference that the kiosk enters accessibility mode," Lee paragraph 0120; “The customer may also set the desired interaction method (e.g., voice, keypad, touchscreen, joypad, gestures, etc.) and may "train" the kiosk to recognize commands, gestures, motions, etc. as necessary and/or desired. The customer may use these preferences for a single session, or may save them for future sessions,” Lee paragraph 0127).

As to claim 15, Lee as modified by Chang and Trocme further discloses the ATM of claim 1, wherein the display comprises a touchscreen, wherein the graphical user interface displayed on the touchscreen is configured to receive navigation and selection input from both the touchscreen and the keypad ("In one embodiment, an accessibility button, icon, etc. may be provided on a screen, which in one embodiment may be a touch screen. The button or icon may be located at the bottom or gutter portion of the screen, below the screen, etc. to ensure that all persons can reach it. When actuated, an accessibility mode may be activated. In this, mode the keypad may be used to navigate the screen and control each interface. Thus, instead of touching buttons on the screen, the keypad buttons may be used in a "joystick" mode," Lee paragraph 0054, the user can either use the touchscreen or use the keypad in accessibility mode).

As to claim 16, Lee as modified by Chang and Trocme further discloses the ATM of claim 1, wherein the graphical user interface comprises a plurality of interconnected screens ("In one embodiment, the "selected" option may be highlighted for the user. For example, in FIG. 5D, the "Get Cash" option is highlighted in gold; other colors and ways of indicating that this option is selected may be used as necessary and/or desired," Lee paragraph 0145; "For example, as shown in FIG. 5D, the user may press the bottom right button on the keypad to activate the "Get Cash" option," Lee paragraph 0146; "FIG. 5E provides an example of screen 550 including a sub-menu for the "Get Cash" option," Lee paragraph 0147), wherein each of the interconnected screens comprises an accessibility button for invoking an accessibility options interface for configuring the accessibility options ("In one embodiment, an accessibility button, icon, etc. may be provided on a screen," Lee paragraph 0054; "In one embodiment, as will be described in greater detail below, screen 210 may include an accessibility icon that may also be used to place the kiosk in accessibility mode. In one embodiment, this may be displayed on the main screen and/or in a gutter portion of the screen," Lee paragraph 0098; Lee Figure 5A 505 in horizontal strip; Lee Figures 5B-5E accessibility icon at the bottom of the screen).

As to claim 17, Lee as modified by Chang and Trocme further discloses the ATM of claim 16, wherein the accessibility option is provided by an onscreen button located in a horizontal toolbar located at a bottom of each of the interconnected screens of the graphical user interface ("In one embodiment, as will be described in greater detail below, screen 210 may include an accessibility icon that may also be used to place the kiosk in accessibility mode. In one embodiment, this may be displayed on the main screen and/or in a gutter portion of the screen," Lee paragraph 0098; Lee paragraph 0098; Lee Figure 5A 505 in horizontal toolbar strip at bottom of screen).

As to claim 18, Lee as modified by Chang and Trocme further discloses the ATM of claim 1, wherein the setting to disable an accessibility keypad mode or the setting to enable the accessibility keypad mode is provided by input received by the ATM ("In one embodiment, as will be described in greater detail below, screen 210 may include an accessibility icon that may also be used to place the kiosk in accessibility mode. In one embodiment, this may be displayed on the main screen and/or in a gutter portion of the screen," Lee paragraph 0098; Lee paragraph 0098; Lee Figure 5A 505 in horizontal toolbar strip at bottom of screen).

As to claim 19, Lee discloses an automated teller machine (ATM) ("In one embodiment, kiosk 110 may be a self-service kiosk, for example, a banking kiosk such as an automated teller machine," Lee paragraph 0070), comprising: 
a processor (“The system of the invention or portions of the system of the invention may be in the form of a "processing machine," such as a general purpose computer, for example. As used herein, the term "processing machine" is to be understood to include at least one processor that uses at least one memory,” Lee paragraph 0202); 
a speaker coupled to the processor (“In one embodiment, accessible kiosk 200 may further include… speaker 270,” Lee paragraph 0076); 
a communication interface coupled to the processor(“Further, various technologies may be used to provide communication between the various processors and/or memories, as well as to allow the processors and/or the memories of the invention to communicate with any other entity; i.e., so as to obtain further instructions or to access and use remote memory stores, for example. Such technologies used to provide such communication might include a network, the Internet, Intranet, Extranet, LAN, an Ethernet, wireless communication via cell tower or satellite, or any client server system that provides communication, for example. Such communications technologies may use any suitable protocol such as TCP/IP, UDP, or OSI, for example,” Lee paragraph 0208); 
a display coupled to the processor and providing a graphical user interface (Accessible kiosk 200 may include, for example, screen 210,” Lee paragraph 0075“; “FIG. 5A depicts an example of an initial screen that may be displayed on a screen of the kiosk,” Lee paragraph 0133); and 
an ATM keypad comprising a plurality of keys coupled to the processor (“Accessible kiosk 200 may include, for example… keypad 220,” Lee paragraph 0075; Lee Figure 3 plurality of keys); 
wherein the processor is configured to: 
in a standard keypad mode in which a first set of actions is mapped to the keys of the keypad, perform an action in the first set of actions in response to input received by a respective key of the keypad (“In one embodiment, the user may enter characters by repeatedly pressing a corresponding number key. For example, if the user presses the number "2" once, the number "2" is displayed. With each additional press within a certain time period (e.g., 1 second), an assigned letter (e.g., "A", "B", "C") or symbol may be displayed,” Lee paragraph 0086; "When actuated, an accessibility mode may be activated," Lee paragraph 0054; "the number keys may be used in their standard manner for entering amounts, numbers, etc," Lee paragraph 0138); and 
in an accessibility keypad mode in which a second set of actions is mapped to the keys of the keypad, perform an action in the second set of actions in response to input received by a respective key of the keypad ("When actuated, an accessibility mode may be activated. In this, mode the keypad may be used to navigate the screen and control each interface. Thus, instead of touching buttons on the screen, the keypad buttons may be used in a ‘joystick’ mode. Various layouts are possible for control of the cursor for selection. The button configurations may be customizable by the user and stored as part of a user's preferences," Lee paragraph 0054, in standard mode the keys are used for standard numerical input but in accessibility mode the number keys can be used as a “joystick” to navigate the screen), wherein the second set of actions is different from the first set of actions, wherein the second set of actions comprises actions for navigation and input selection of the graphical user interface ("When actuated, an accessibility mode may be activated. In this, mode the keypad may be used to navigate the screen and control each interface. Thus, instead of touching buttons on the screen, the keypad buttons may be used in a "joystick" mode. Various layouts are possible for control of the cursor for selection. The button configurations may be customizable by the user and stored as part of a user's preferences," Lee paragraph 0054), an action for ending a current session (Lee Figure 5D "Exit" button), an action for returning to a previous page in the current session (Lee Figure 5E "Cancel Get Cash" button) and an action for selecting an option selected with an onscreen indicator (Lee Figure 5B “Press to select a highlighted button” mapped to a button in the 4 x 1 array, the user can move to highlight on-screen “Exit” or “Cancel” buttons with “Press to select a highlighted button” key).
However Lee does not appear to explicitly disclose a limitation wherein the second set of actions comprises actions for control of audio being reproduced, actions for control of volume of the audio being reproduced, actions for control of a rate of reproduction of the audio being reproduced, and an action for reproducing audio instructions for the accessibility keypad mode.
Chang teaches a limitation wherein the second set of actions comprises actions for control of audio being reproduced ("Accordingly, various input UIs 417, for example, 'pause', 'double speed playback', and the like, may be provided in the interface 412," Chang paragraph 0053), actions for control of volume of the audio being reproduced ("control menus 418, 419, and 420 to perform at least one of… volume adjustment," Chang paragraph 0053) and actions for control of a rate of reproduction of the audio being reproduced ("Accordingly, various input UIs 417, for example, 'pause', 'double speed playback', and the like, may be provided in the interface 412," Chang paragraph 0053).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the automated teller machine of Lee to include on-screen audio controls for controlling and changing the volume of Lee’s audio prompts for selection with Lee’s keypad as taught by Chang. One would have been motivated to make such a combination so that automated teller device could be easier to use for users who have difficulty understanding or hearing an audio prompt thus enhancing accessibility.
However neither Lee nor Chang appear to explicitly disclose a limitation wherein the second set of actions comprises an action for reproducing audio instructions for the accessibility keypad mode.
Trocme teaches a limitation wherein the second set of actions comprises an action for reproducing audio instructions for the accessibility keypad mode ("If for some reason the consumer did not hear or understand all of the verbal instructions 240 of the audible output 234, the exemplary embodiment of the ATM may be operative to enable the consumer to cause the ATM to repeat the verbal instructions 240. In an exemplary embodiment, the ATM may be operative to produce a further audible output 236 which includes a repeat of the verbal instructions 240 responsive to the consumer pressing a repeat key 238 of the keypad," Trocme column 10 lines 58-65).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the automated teller machine of Lee to include a key to repeat an audio prompt as taught by Trocme. One would have been motivated to make such a combination so that automated teller device could be easier to use for users who have difficulty understanding or hearing an audio prompt thus enhancing accessibility.

As to claim 20, Lee as modified by Chang and Trocme further discloses the ATM of claim 19, wherein the ATM is operated in the standard keypad mode or accessibility keypad mode in response to a setting to disable an accessibility keypad mode or a setting to enable the accessibility keypad mode, respectively, wherein the setting to disable an accessibility keypad mode or the setting to enable the accessibility keypad mode is provided by input received by the ATM (“In one embodiment, the user may enter characters by repeatedly pressing a corresponding number key. For example, if the user presses the number "2" once, the number "2" is displayed. With each additional press within a certain time period (e.g., 1 second), an assigned letter (e.g., "A", "B", "C") or symbol may be displayed,” Lee paragraph 0086; "When actuated, an accessibility mode may be activated," Lee paragraph 0054; "the number keys may be used in their standard manner for entering amounts, numbers, etc," Lee paragraph 0138; "When actuated, an accessibility mode may be activated. In this, mode the keypad may be used to navigate the screen and control each interface. Thus, instead of touching buttons on the screen, the keypad buttons may be used in a ‘joystick’ mode. Various layouts are possible for control of the cursor for selection. The button configurations may be customizable by the user and stored as part of a user's preferences," Lee paragraph 0054, in standard mode the keys are used for standard numerical input but in accessibility mode the number keys can be used as a “joystick” to navigate the screen; "In one embodiment, as will be described in greater detail below, screen 210 may include an accessibility icon that may also be used to place the kiosk in accessibility mode. In one embodiment, this may be displayed on the main screen and/or in a gutter portion of the screen," Lee paragraph 0098; Lee paragraph 0098; Lee Figure 5A 505 in horizontal toolbar strip at bottom of screen) or provided by a response signal from a server via the communication interface of the ATM ("In step 430, the kiosk and/or server may retrieve any customer preferences. In one embodiment, these preferences may be retrieved from a database. For example, the customer may have set a preference that the kiosk enters accessibility mode," Lee paragraph 0120).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20140331189 A1, hereinafter Lee) in view of Chang et al. (US 20150066761 A1, hereinafter Chang) in further view of Trocme (US 7637421 B1) in further view of Rielly et al. (US 20060038004 A1, hereinafter Rielly).

As to claim 13, Lee as modified by Chang and Trocme further discloses the ATM of claim 12, wherein the accessibility options further comprise a display option for the graphical user interface (“the user may select an appropriate hatching for contrast for color blindness,” Lee paragraph 0127).
However neither Lee nor Chang nor Trocme appear to explicitly disclose a limitation wherein the display option for the graphical user interface is selected from the group consisting of a blank screen, screens comprising text and a background image, screens comprising white text and a black background, screens comprising black text and a white background, or screens comprising yellow text and a black background.
Rielly teaches a limitation wherein the display option for the graphical user interface is selected from the group consisting of a blank screen ("The ATM 10 enters the ADA mode when a headset is plugged into a headset port of the ATM. The ATM interface 120 (FIG. 3) detects the headset and a hardware event occurs. The hardware event causes the logic server 104 to blank the screen," Rielly paragraph 0070), screens comprising text and a background image, screens comprising white text and a black background, screens comprising black text and a white background, or screens comprising yellow text and a black background.
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the automated teller device of Lee to include a blank screen as one of Lee’s display options as taught by Rielly. One would have been motivated to make such a combination reduce the chances of an unscrupulous actor spying on a blind user’s session thus enhancing security. 

As to claim 14, Lee as modified by Chang, Trocme and Rielly further discloses the ATM of claim 13, wherein the accessibility options further comprise a brightness option for the graphical user interface ("In step 460, the customer may set any preferences as necessary and/or desired... the customer may set the preferred... brightness… The customer may use these preferences for a single session, or may save them for future sessions," Lee paragraph 0127) and a text size option for the graphical user interface ("In step 460, the customer may set any preferences as necessary and/or desired... the customer may set the preferred... text size… The customer may use these preferences for a single session, or may save them for future sessions," Lee paragraph 0127).

Claims 21, 23-27, 30, 31 and 33-40 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20140331189 A1, hereinafter Lee) in view of Chang et al. (US 20150066761 A1, hereinafter Chang).

As to claim 21, Lee discloses an automated teller machine (ATM) ("In one embodiment, kiosk 110 may be a self-service kiosk, for example, a banking kiosk such as an automated teller machine," Lee paragraph 0070), comprising: 
a processor (“The system of the invention or portions of the system of the invention may be in the form of a "processing machine," such as a general purpose computer, for example. As used herein, the term "processing machine" is to be understood to include at least one processor that uses at least one memory,” Lee paragraph 0202); 
a speaker coupled to the processor (“In one embodiment, accessible kiosk 200 may further include… speaker 270,” Lee paragraph 0076); 
a communication interface coupled to the processor (“Further, various technologies may be used to provide communication between the various processors and/or memories, as well as to allow the processors and/or the memories of the invention to communicate with any other entity; i.e., so as to obtain further instructions or to access and use remote memory stores, for example. Such technologies used to provide such communication might include a network, the Internet, Intranet, Extranet, LAN, an Ethernet, wireless communication via cell tower or satellite, or any client server system that provides communication, for example. Such communications technologies may use any suitable protocol such as TCP/IP, UDP, or OSI, for example,” Lee paragraph 0208); 
a display coupled to the processor and providing a graphical user interface (Accessible kiosk 200 may include, for example, screen 210,” Lee paragraph 0075“; “FIG. 5A depicts an example of an initial screen that may be displayed on a screen of the kiosk,” Lee paragraph 0133); and 
an ATM keypad comprising a plurality of keys coupled to the processor, the plurality of keys comprising a first array of keys of a first type and a second array of keys of a second type, wherein the keys of the first array are arranged in a 4 x 3 array of rows and columns and the keys of the second array are arranged in a 4 x 1 array of rows and columns (“Accessible kiosk 200 may include, for example… keypad 220,” Lee paragraph 0075; Lee Figure 3 4 x 3 keypad with numbers and arrows and 4 x 1 keypad with "cont", "clear", "exit" and "select" buttons); 
wherein the processor is configured to: 
in response to a setting to disable an accessibility keypad mode, operate in a standard keypad mode in which a first set of actions is mapped to the keys of the keypad (“In one embodiment, the user may enter characters by repeatedly pressing a corresponding number key. For example, if the user presses the number "2" once, the number "2" is displayed. With each additional press within a certain time period (e.g., 1 second), an assigned letter (e.g., "A", "B", "C") or symbol may be displayed,” Lee paragraph 0086; "When actuated, an accessibility mode may be activated," Lee paragraph 0054); 
in response to a setting to enable the accessibility keypad mode, operate in the accessibility keypad mode in which a second set of actions is mapped to the keys of the keypad, wherein the second set of actions is different from the first set of actions, wherein the second set of actions comprises actions for navigation and input selection of the graphical user interface ("When actuated, an accessibility mode may be activated. In this, mode the keypad may be used to navigate the screen and control each interface. Thus, instead of touching buttons on the screen, the keypad buttons may be used in a "joystick" mode. Various layouts are possible for control of the cursor for selection. The button configurations may be customizable by the user and stored as part of a user's preferences," Lee paragraph 0054) which are mapped to keys of the first array of keys of the ATM keypad (Lee Figure 5B “Use arrows to move between buttons and highlight items” mapped to buttons in the 4 x 3 array); 
in the standard keypad mode, perform an action in the first set of actions in response to input received by a respective key of the keypad ("the number keys may be used in their standard manner for entering amounts, numbers, etc," Lee paragraph 0138); and 
in the accessibility keypad mode, perform an action in the second set of actions in response to input received by a respective key of the keypad ("When actuated, an accessibility mode may be activated. In this, mode the keypad may be used to navigate the screen and control each interface. Thus, instead of touching buttons on the screen, the keypad buttons may be used in a ‘joystick’ mode. Various layouts are possible for control of the cursor for selection. The button configurations may be customizable by the user and stored as part of a user's preferences," Lee paragraph 0054, in standard mode the keys are used for standard numerical input but in accessibility mode the number keys can be used as a “joystick” to navigate the screen).
However Lee does not appear to explicitly disclose a limitation wherein the second set of actions comprises actions for control of audio being reproduced, actions for control of volume of the audio being reproduced, actions for control of a rate of reproduction of the audio being reproduced, and an action for reproducing audio instructions for the accessibility keypad mode which are mapped to keys of the first array of keys of the ATM keypad.
Chang teaches a limitation wherein the second set of actions comprises actions for control of audio being reproduced ("Accordingly, various input UIs 417, for example, 'pause', 'double speed playback', and the like, may be provided in the interface 412," Chang paragraph 0053), actions for control of volume of the audio being reproduced ("control menus 418, 419, and 420 to perform at least one of… volume adjustment," Chang paragraph 0053) and actions for control of a rate of reproduction of the audio being reproduced ("Accordingly, various input UIs 417, for example, 'pause', 'double speed playback', and the like, may be provided in the interface 412," Chang paragraph 0053) which are mapped to keys of the first array of keys of the ATM keypad (Lee Figure 5B “Use arrows to move between buttons and highlight items” mapped to buttons in the 4 x 3 array, where the arrows would be used to select on-screen “Exit”, “Cancel”, volume and double-speed playback buttons).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the automated teller machine of Lee to include on-screen audio controls for controlling and changing the volume of Lee’s audio prompts for selection with Lee’s keypad as taught by Chang. One would have been motivated to make such a combination so that automated teller device could be easier to use for users who have difficulty understanding or hearing an audio prompt thus enhancing accessibility.

As to claim 23, Lee and modified by Chang further discloses the ATM of claim 21, wherein the actions for control of audio being reproduced comprises one or more of repeat audio, skip audio, or pause audio reproduction ("Accordingly, various input UIs 417, for example, 'pause', 'double speed playback', and the like, may be provided in the interface 412," Chang paragraph 0053).

As to claim 24, Lee and modified by Chang further discloses the ATM of claim 21, wherein the actions for control of volume of the audio being reproduced increase volume of the audio being reproduced and decrease volume of the audio being reproduced ("control menus 418, 419, and 420 to perform at least one of… volume adjustment," Chang paragraph 0053).

As to claim 25, Lee and modified by Chang further discloses the ATM of claim 21, wherein the actions for control of a rate of reproduction of the audio being reproduced comprises one or more of increase speed of audio reproduction or decrease speed of audio reproduction ("Accordingly, various input UIs 417, for example, 'pause', 'double speed playback', and the like, may be provided in the interface 412," Chang paragraph 0053).

As to claim 26, Lee and modified by Chang further discloses the ATM of claim 21, wherein the actions of the second set of actions of the accessibility keypad mode are dependent on context ("Color keys, such as the keys depicted on the side of the keypad, may be used as shortcuts to actions on the screen," Lee paragraph 0138, depending on what action is displayed on the screen (i.e., context) the action for the color keys may be different).

As to claim 27, Lee and modified by Chang further discloses the ATM of claim 26, wherein the context is a current transaction or current screen ("Color keys, such as the keys depicted on the side of the keypad, may be used as shortcuts to actions on the screen," Lee paragraph 0138, depending on what action is displayed on the screen (i.e., context) the action for the color keys may be different).

As to claim 30, Lee and modified by Chang further discloses the ATM of claim 21, wherein the processor is configured to: 
extract data from an authentication device in communication with the ATM (“In step 410, the customer may provide identifying information to the kiosk. For example, the kiosk may read data from an identification card, such as a bank card, an access card, a credit card, etc.,” Lee paragraph 0118); 
send a signal including the data extracted from the authentication device to a server via the communication interface of the ATM (“In step 420, the kiosk and/or server may identify the customer based on the information provided. In one embodiment, this may involve retrieving data from the database,” Lee paragraph 0119; “Further, various technologies may be used to provide communication between the various processors and/or memories, as well as to allow the processors and/or the memories of the invention to communicate with any other entity; i.e., so as to obtain further instructions or to access and use remote memory stores, for example. Such technologies used to provide such communication might include a network, the Internet, Intranet, Extranet, LAN, an Ethernet, wireless communication via cell tower or satellite, or any client server system that provides communication, for example. Such communications technologies may use any suitable protocol such as TCP/IP, UDP, or OSI, for example,” Lee paragraph 0208); and 
in response to receipt of a response signal from the server via the communication interface of the ATM, the response signal providing information identifying an account associated with the authentication device and accessibility options for the account including a setting whether the accessibility keypad mode is enabled or disabled, automatically apply the accessibility options on the ATM ("In step 430, the kiosk and/or server may retrieve any customer preferences. In one embodiment, these preferences may be retrieved from a database. For example, the customer may have set a preference that the kiosk enters accessibility mode," Lee paragraph 0120).

As to claim 31, Lee and modified by Chang further discloses the ATM of claim 30, wherein the accessibility options comprise an audio reproduction option for enabling reproduction of audio associated with screens of the graphical user interface (“the customer may be presented with accessibility options that may be turned on or off. For example, the user may turn audible instruction on or off,” Lee paragraph 0128) and the accessibility keypad mode option for enabling the accessibility keypad mode ("In step 430, the kiosk and/or server may retrieve any customer preferences. In one embodiment, these preferences may be retrieved from a database. For example, the customer may have set a preference that the kiosk enters accessibility mode," Lee paragraph 0120; “The customer may also set the desired interaction method (e.g., voice, keypad, touchscreen, joypad, gestures, etc.) and may "train" the kiosk to recognize commands, gestures, motions, etc. as necessary and/or desired. The customer may use these preferences for a single session, or may save them for future sessions,” Lee paragraph 0127).

As to claim 33, Lee as modified by Chang further discloses the ATM of claim 31, wherein the accessibility options further comprise a brightness option for the graphical user interface ("In step 460, the customer may set any preferences as necessary and/or desired... the customer may set the preferred... brightness… The customer may use these preferences for a single session, or may save them for future sessions," Lee paragraph 0127) and a text size option for the graphical user interface ("In step 460, the customer may set any preferences as necessary and/or desired... the customer may set the preferred... text size… The customer may use these preferences for a single session, or may save them for future sessions," Lee paragraph 0127).

As to claim 34, Lee and modified by Chang further discloses the ATM of claim 21, wherein the display comprises a touchscreen, wherein the graphical user interface displayed on the touchscreen is configured to receive navigation and selection input from both the touchscreen and the keypad ("In one embodiment, an accessibility button, icon, etc. may be provided on a screen, which in one embodiment may be a touch screen. The button or icon may be located at the bottom or gutter portion of the screen, below the screen, etc. to ensure that all persons can reach it. When actuated, an accessibility mode may be activated. In this, mode the keypad may be used to navigate the screen and control each interface. Thus, instead of touching buttons on the screen, the keypad buttons may be used in a "joystick" mode," Lee paragraph 0054, the user can either use the touchscreen or use the keypad in accessibility mode)..

As to claim 35, Lee and modified by Chang further discloses the ATM of claim 21, wherein the graphical user interface comprises a plurality of interconnected screens ("In one embodiment, the "selected" option may be highlighted for the user. For example, in FIG. 5D, the "Get Cash" option is highlighted in gold; other colors and ways of indicating that this option is selected may be used as necessary and/or desired," Lee paragraph 0145; "For example, as shown in FIG. 5D, the user may press the bottom right button on the keypad to activate the "Get Cash" option," Lee paragraph 0146; "FIG. 5E provides an example of screen 550 including a sub-menu for the "Get Cash" option," Lee paragraph 0147), wherein each of the interconnected screens comprises an accessibility button for invoking an accessibility options interface for configuring the accessibility options ("In one embodiment, an accessibility button, icon, etc. may be provided on a screen," Lee paragraph 0054; "In one embodiment, as will be described in greater detail below, screen 210 may include an accessibility icon that may also be used to place the kiosk in accessibility mode. In one embodiment, this may be displayed on the main screen and/or in a gutter portion of the screen," Lee paragraph 0098; Lee Figure 5A 505 in horizontal strip; Lee Figures 5B-5E accessibility icon at the bottom of the screen).

As to claim 36, Lee and modified by Chang further discloses the ATM of claim 35, wherein the accessibility option is provided by an onscreen button located in a horizontal toolbar located at a bottom of each of the interconnected screens of the graphical user interface ("In one embodiment, as will be described in greater detail below, screen 210 may include an accessibility icon that may also be used to place the kiosk in accessibility mode. In one embodiment, this may be displayed on the main screen and/or in a gutter portion of the screen," Lee paragraph 0098; Lee paragraph 0098; Lee Figure 5A 505 in horizontal toolbar strip at bottom of screen).

As to claim 37, Lee and modified by Chang further discloses the ATM of claim 31, wherein the setting to disable an accessibility keypad mode or the setting to enable the accessibility keypad mode is provided by input received by the ATM ("In one embodiment, as will be described in greater detail below, screen 210 may include an accessibility icon that may also be used to place the kiosk in accessibility mode. In one embodiment, this may be displayed on the main screen and/or in a gutter portion of the screen," Lee paragraph 0098; Lee paragraph 0098; Lee Figure 5A 505 in horizontal toolbar strip at bottom of screen).

As to claim 38, Lee discloses an automated teller machine (ATM) ("In one embodiment, kiosk 110 may be a self-service kiosk, for example, a banking kiosk such as an automated teller machine," Lee paragraph 0070), comprising: 
a processor (“The system of the invention or portions of the system of the invention may be in the form of a "processing machine," such as a general purpose computer, for example. As used herein, the term "processing machine" is to be understood to include at least one processor that uses at least one memory,” Lee paragraph 0202); 
a speaker coupled to the processor (“In one embodiment, accessible kiosk 200 may further include… speaker 270,” Lee paragraph 0076); 
a communication interface coupled to the processor (“Further, various technologies may be used to provide communication between the various processors and/or memories, as well as to allow the processors and/or the memories of the invention to communicate with any other entity; i.e., so as to obtain further instructions or to access and use remote memory stores, for example. Such technologies used to provide such communication might include a network, the Internet, Intranet, Extranet, LAN, an Ethernet, wireless communication via cell tower or satellite, or any client server system that provides communication, for example. Such communications technologies may use any suitable protocol such as TCP/IP, UDP, or OSI, for example,” Lee paragraph 0208); 
a display coupled to the processor and providing a graphical user interface (Accessible kiosk 200 may include, for example, screen 210,” Lee paragraph 0075“; “FIG. 5A depicts an example of an initial screen that may be displayed on a screen of the kiosk,” Lee paragraph 0133); and 
an ATM keypad comprising a plurality of keys coupled to the processor, the plurality of keys comprising a first array of keys of a first type and a second array of keys of a second type, wherein the keys of the first array are arranged in a 4 x 3 array of rows and columns and the keys of the second array are arranged in a 4 x 1 array of rows and columns (“Accessible kiosk 200 may include, for example… keypad 220,” Lee paragraph 0075; Lee Figure 3 4 x 3 keypad with numbers and arrows and 4 x 1 keypad with "cont", "clear", "exit" and "select" buttons); 
wherein the processor is configured to: 
in a standard keypad mode in which a first set of actions is mapped to the keys of the keypad, perform an action in the first set of actions in response to input received by a respective key of the keypad (“In one embodiment, the user may enter characters by repeatedly pressing a corresponding number key. For example, if the user presses the number "2" once, the number "2" is displayed. With each additional press within a certain time period (e.g., 1 second), an assigned letter (e.g., "A", "B", "C") or symbol may be displayed,” Lee paragraph 0086; "When actuated, an accessibility mode may be activated," Lee paragraph 0054; "the number keys may be used in their standard manner for entering amounts, numbers, etc," Lee paragraph 0138); and 
in an accessibility keypad mode in which a second set of actions is mapped to the keys of the keypad, perform an action in the second set of actions in response to input received by a respective key of the keypad ("When actuated, an accessibility mode may be activated. In this, mode the keypad may be used to navigate the screen and control each interface. Thus, instead of touching buttons on the screen, the keypad buttons may be used in a ‘joystick’ mode. Various layouts are possible for control of the cursor for selection. The button configurations may be customizable by the user and stored as part of a user's preferences," Lee paragraph 0054, in standard mode the keys are used for standard numerical input but in accessibility mode the number keys can be used as a “joystick” to navigate the screen), wherein the second set of actions is different from the first set of actions, wherein the second set of actions comprises actions for navigation and input selection of the graphical user interface ("When actuated, an accessibility mode may be activated. In this, mode the keypad may be used to navigate the screen and control each interface. Thus, instead of touching buttons on the screen, the keypad buttons may be used in a "joystick" mode. Various layouts are possible for control of the cursor for selection. The button configurations may be customizable by the user and stored as part of a user's preferences," Lee paragraph 0054) which are mapped to keys of the first array of keys of the ATM keypad (Lee Figure 5B “Use arrows to move between buttons and highlight items” mapped to buttons in the 4 x 3 array).
However Lee does not appear to explicitly disclose a limitation wherein the second set of actions comprises actions for control of audio being reproduced, actions for control of volume of the audio being reproduced, actions for control of a rate of reproduction of the audio being reproduced, and an action for reproducing audio instructions for the accessibility keypad mode which are mapped to keys of the first array of keys of the ATM keypad.
Chang teaches a limitation wherein the second set of actions comprises actions for control of audio being reproduced ("Accordingly, various input UIs 417, for example, 'pause', 'double speed playback', and the like, may be provided in the interface 412," Chang paragraph 0053), actions for control of volume of the audio being reproduced ("control menus 418, 419, and 420 to perform at least one of… volume adjustment," Chang paragraph 0053) and actions for control of a rate of reproduction of the audio being reproduced ("Accordingly, various input UIs 417, for example, 'pause', 'double speed playback', and the like, may be provided in the interface 412," Chang paragraph 0053) which are mapped to keys of the first array of keys of the ATM keypad (Lee Figure 5B “Use arrows to move between buttons and highlight items” mapped to buttons in the 4 x 3 array, where the arrows would be used to select on-screen “Exit”, “Cancel”, volume and double-speed playback buttons).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the automated teller machine of Lee to include on-screen audio controls for controlling and changing the volume of Lee’s audio prompts for selection with Lee’s keypad as taught by Chang. One would have been motivated to make such a combination so that automated teller device could be easier to use for users who have difficulty understanding or hearing an audio prompt thus enhancing accessibility.

As to claim 39, Lee and modified by Chang further discloses the ATM of claim 38, wherein the ATM is operated in the standard keypad mode or accessibility keypad mode in response to a setting to disable an accessibility keypad mode or a setting to enable the accessibility keypad mode, respectively, wherein the setting to disable an accessibility keypad mode or the setting to enable the accessibility keypad mode is provided by input received by the ATM (“In one embodiment, the user may enter characters by repeatedly pressing a corresponding number key. For example, if the user presses the number "2" once, the number "2" is displayed. With each additional press within a certain time period (e.g., 1 second), an assigned letter (e.g., "A", "B", "C") or symbol may be displayed,” Lee paragraph 0086; "When actuated, an accessibility mode may be activated," Lee paragraph 0054; "the number keys may be used in their standard manner for entering amounts, numbers, etc," Lee paragraph 0138; "When actuated, an accessibility mode may be activated. In this, mode the keypad may be used to navigate the screen and control each interface. Thus, instead of touching buttons on the screen, the keypad buttons may be used in a ‘joystick’ mode. Various layouts are possible for control of the cursor for selection. The button configurations may be customizable by the user and stored as part of a user's preferences," Lee paragraph 0054, in standard mode the keys are used for standard numerical input but in accessibility mode the number keys can be used as a “joystick” to navigate the screen; "In one embodiment, as will be described in greater detail below, screen 210 may include an accessibility icon that may also be used to place the kiosk in accessibility mode. In one embodiment, this may be displayed on the main screen and/or in a gutter portion of the screen," Lee paragraph 0098; Lee paragraph 0098; Lee Figure 5A 505 in horizontal toolbar strip at bottom of screen).

As to claim 40, Lee and modified by Chang further discloses the ATM of claim 38, wherein the ATM is operated in the standard keypad mode or accessibility keypad mode in response to a setting to disable an accessibility keypad mode or a setting to enable the accessibility keypad mode, respectively, wherein the setting to disable an accessibility keypad mode or the setting to enable the accessibility keypad mode is provided by a response signal from a server via the communication interface of the ATM (“In one embodiment, the user may enter characters by repeatedly pressing a corresponding number key. For example, if the user presses the number "2" once, the number "2" is displayed. With each additional press within a certain time period (e.g., 1 second), an assigned letter (e.g., "A", "B", "C") or symbol may be displayed,” Lee paragraph 0086; "When actuated, an accessibility mode may be activated," Lee paragraph 0054; "the number keys may be used in their standard manner for entering amounts, numbers, etc," Lee paragraph 0138; "When actuated, an accessibility mode may be activated. In this, mode the keypad may be used to navigate the screen and control each interface. Thus, instead of touching buttons on the screen, the keypad buttons may be used in a ‘joystick’ mode. Various layouts are possible for control of the cursor for selection. The button configurations may be customizable by the user and stored as part of a user's preferences," Lee paragraph 0054, in standard mode the keys are used for standard numerical input but in accessibility mode the number keys can be used as a “joystick” to navigate the screen; "In step 430, the kiosk and/or server may retrieve any customer preferences. In one embodiment, these preferences may be retrieved from a database. For example, the customer may have set a preference that the kiosk enters accessibility mode," Lee paragraph 0120).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20140331189 A1, hereinafter Lee) in view of Chang et al. (US 20150066761 A1, hereinafter Chang) in further view of Murray (US 20080106519 A1).

As to claim 22, Lee and modified by Chang further discloses the ATM of claim 21, wherein the position of each key in the first array is denoted by a position [i, j], wherein i is the row number from top to bottom of the ATM keypad, and j is the column number from left to right of the first array of the ATM keypad (Lee Figure 3 4 x 3 keypad with numbers and arrows); 
wherein the navigation and input selection actions comprise scroll up, scroll down, scroll left, scroll right and select for selecting an option selected with an onscreen indicator ("When actuated, an accessibility mode may be activated. In this, mode the keypad may be used to navigate the screen and control each interface. Thus, instead of touching buttons on the screen, the keypad buttons may be used in a "joystick" mode. Various layouts are possible for control of the cursor for selection. The button configurations may be customizable by the user and stored as part of a user's preferences," Lee paragraph 0054; "a button may be depressed to select the highlighted icon or item," Lee paragraph 0138), wherein the key in the [1,2] position of the first array is a 2 key, the key in the [2,1] position of the first array is a 4 key, the key in the [2,3] position of the first array is a 6 key, the key in the [3,2] position of the first array is a 8 key, and the key in the [2, 2] position of the first array is a 5 key (Lee Figure 3 key in row 1 column 2 is labelled “2”, key in row 2 column 1 is labelled “4”, key in row 2 column 3 is labelled “6”, key in row 3 column 2 is labelled “8” and key in row 2 column 2 is labelled “5”).
However neither Lee nor Chang appear to explicitly disclose a limitation wherein the scroll up action is mapped to the key in the [1,2] position of the first array, the scroll left action is mapped to the key in the [2,1] position of the first array, the scroll right action is mapped to the key in the [2,3] position of the first array, the scroll down action is mapped to the key in the [3,2] position of the first array, and the select action is mapped to the key in the [2, 2] position of the first array.
Murray teaches a limitation wherein the scroll up action is mapped to the 2 key, the scroll left action is mapped to the key 4 key, the scroll right action is mapped to the 6 key, the scroll down action is mapped to the 8 key, and the select action is mapped to the 5 key (“The keypad 12 may be marked with secondary surface indicia 80 to indicate functions associated with the touch sensitive pad 72. In the illustrated embodiment, the secondary surface indicia 80 includes a left arrow on the four key 56, a right arrow on the six key 56, an up arrow on the two key 56, and a down arrow on the eight key 56 to show that the touch sensitive pad 72 may be used to indicate directional input, such as for navigating in a menu and/or a play list, specify cursor movement, specifying movement in a game and so forth. In the illustrated embodiment, lines are shown on the five key 56 to indicate that a select function is associated with the corresponding region of the touch sensitive pad 72,” Murray paragraph 0063).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the automated teller machine of Lee to have Lee’s 2, 4, 6 and 8 keys be used for joystick directional movement and Lee’s 5 key be used for selecting as taught by Murray. One would have been motivated to make such a combination because “various layouts are possible for control of the cursor for selection” in Lee’s joystick mode (Lee paragraph 0054).

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20140331189 A1, hereinafter Lee) in view of Chang et al. (US 20150066761 A1, hereinafter Chang) in further view of Trocme (US 7637421 B1).

As to claim 28, Lee and modified by Chang further discloses the ATM of claim 21, wherein the second set of actions comprises an action for ending a current session (Lee Figure 5D "Exit" button), an action for returning to a previous screen (Lee Figure 5E "Cancel Get Cash" button) and an action for selecting and continuing to a next screen (Lee Figure 5B “Press to select a highlighted button” mapped to a button in the 4 x 1 array, the user can move to highlight on-screen “Exit” or “Cancel” buttons with “Press to select a highlighted button” key)
However neither Lee nor Chang appear to explicitly disclose a limitation wherein the second set of actions comprises an action for reproducing audio instructions for the accessibility keypad mode.
Trocme teaches a limitation wherein the second set of actions comprises an action for reproducing audio instructions for the accessibility keypad mode ("If for some reason the consumer did not hear or understand all of the verbal instructions 240 of the audible output 234, the exemplary embodiment of the ATM may be operative to enable the consumer to cause the ATM to repeat the verbal instructions 240. In an exemplary embodiment, the ATM may be operative to produce a further audible output 236 which includes a repeat of the verbal instructions 240 responsive to the consumer pressing a repeat key 238 of the keypad," Trocme column 10 lines 58-65).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the automated teller machine of Lee to include a key to repeat an audio prompt as taught by Trocme. One would have been motivated to make such a combination so that automated teller device could be easier to use for users who have difficulty understanding or hearing an audio prompt thus enhancing accessibility.

As to claim 29, Lee and modified by Chang and Trocme further discloses the ATM of claim 28, wherein the action for ending the session (Lee Figure 5D "Exit" button), the action for returning to a previous page in the session (Lee Figure 5E "Cancel Get Cash" button), the action for selecting an option selected with an onscreen indicator (Lee Figure 5B “Press to select a highlighted button” mapped to a button in the 4 x 1 array; the user can alternatively move to highlight on-screen “Exit” or “Cancel” buttons with “Press to select a highlighted button” key), and the action for reproducing audio instructions for the accessibility keypad mode are mapped to keys of the second array of keys of the ATM keypad ("If for some reason the consumer did not hear or understand all of the verbal instructions 240 of the audible output 234, the exemplary embodiment of the ATM may be operative to enable the consumer to cause the ATM to repeat the verbal instructions 240. In an exemplary embodiment, the ATM may be operative to produce a further audible output 236 which includes a repeat of the verbal instructions 240 responsive to the consumer pressing a repeat key 238 of the keypad," Trocme column 10 lines 58-65; Trocme Figure 3 120 “Repeat” button in 4 x 1 array).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20140331189 A1, hereinafter Lee) in view of Chang et al. (US 20150066761 A1, hereinafter Chang) in further view of Rielly et al. (US 20060038004 A1, hereinafter Rielly).

As to claim 32, Lee as modified by Chang further discloses the ATM of claim 31, wherein the accessibility options further comprise a display option for the graphical user interface (“the user may select an appropriate hatching for contrast for color blindness,” Lee paragraph 0127).
However neither Lee nor Chang nor Trocme appear to explicitly disclose a limitation wherein the display option for the graphical user interface is selected from the group consisting of a blank screen, screens comprising text and a background image, screens comprising white text and a black background, screens comprising black text and a white background, or screens comprising yellow text and a black background.
Rielly teaches a limitation wherein the display option for the graphical user interface is selected from the group consisting of a blank screen ("The ATM 10 enters the ADA mode when a headset is plugged into a headset port of the ATM. The ATM interface 120 (FIG. 3) detects the headset and a hardware event occurs. The hardware event causes the logic server 104 to blank the screen," Rielly paragraph 0070), screens comprising text and a background image, screens comprising white text and a black background, screens comprising black text and a white background, or screens comprising yellow text and a black background.
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the automated teller device of Lee to include a blank screen as one of Lee’s display options as taught by Rielly. One would have been motivated to make such a combination reduce the chances of an unscrupulous actor spying on a blind user’s session thus enhancing security. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20050132408 A1 to Dahley et al. discloses a system for controlling a video display where the 2, 4, 6 and 8 buttons on a keypad can be used as joystick controls for movement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313) 446-6549. The examiner can normally be reached Monday through Thursday 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL SAMWEL/Primary Examiner, Art Unit 2171